SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2007 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) 000-51873 KANSAS CITY POWER & LIGHT COMPANY 44-0308720 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Great Plains Energy Incorporated (Great Plains Energy) and Kansas City Power& Light Company (KCP&L) (the Registrants) are separately filing this combined Current Report on Form 8-K (Report). Item 8.01 Other Events KCP&L, a wholly-owned subsidiary of Great Plains Energy, filed a request with the Missouri Public Service Commission (MPSC) on February 1, 2007, to increase rates for its Missouri customers.The request sought an annual rate increase of approximately $45 million, including about $9 million of additional amortization to help maintain cash flow levels.The amount of the request was based, among other things, on a return on equity of 11.25% and an equity ratio of about 53%. On December 6, 2007, the MPSC issued an Order in this rate case.The Order approves an approximate $35.3 million increase in annual revenues, reflecting an authorized return on equity of 10.75%, an equity ratio of approximately 58%, and a Missouri jurisdictional rate base of approximately $1.3 billion.Approximately $10.7 million of the rate increase results from additional amortization.The rates established by the Order reflect an annual offset of approximately $51 million ($29 million Missouri jurisdiction) related to non-firm wholesale electric sales margin.If the actual margin amount exceeds this level, the difference will be booked as a regulatory liability and will be returned, with interest, to Missouri customers in a future rate case.The rates set by the Order also reflect the MPSC’s decisions on various other accounting and regulatory matters. The rates established by the Order will take effect on January 1, 2008.Parties to the case may file applications for rehearing with the MPSC before December 16, 2007, and may also file court appeals.However, the rates authorized by the Order will be effective unless and until modified by the MPSC or stayed by the court. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT PLAINS ENERGY INCORPORATED /s/ Terry Bassham Terry Bassham Executive Vice President- Finance & Strategic Development and Chief Financial Officer KANSAS CITY POWER & LIGHT COMPANY /s/ Terry Bassham Terry Bassham Chief Financial Officer Date:December 10, 2007
